Allowable Subject Matter
Claims 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 6-12, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose (b) aerially photographing traffic condition information of the vehicle-dense region through drone aerial photography technology, and acquiring by the drone image data information from a captured traffic condition information image, where the image data information comprises road surface status information of the vehicle- dense region, the height of the drone from the ground of the vehicle-dense region, and the distance between the drone and a vehicle at different times; (c) determining, by the drone, traffic guidance information for a vehicle upstream to the vehicle-dense region according to the image data information acquired in step (b), where the traffic guidance information comprises a recommended vehicle speed in the traveling of the vehicle, a shortest distance that the driver needs to maintain from a preceding vehicle, and an expected amount of time for the vehicle to pass the dense region; (d) transmitting, by the drone, the traffic guidance information determined in step (c) to a vehicle-mounted terminal of an upstream vehicle; and transmitting, by a vehicle downstream to the vehicle-dense region, its traffic guidance information to the vehicle-mounted terminal of the upstream vehicle through V2V communication technology; (e) weighting, by the vehicle-mounted terminal of the upstream vehicle, the traffic guidance information from the drone and the traffic guidance information from the downstream vehicle, and transmitting a traffic guidance information result from the weighting to a vehicle display; and (f) maintaining, by a driver of the upstream vehicle, a safe distance from a preceding vehicle according to information displayed on its vehicle display, and driving smoothly according to the recommended vehicle speed until the vehicle leaves the vehicle-dense region in the context as claimed.

The closest prior art of El Idrissi (US 20190322367 A1) and Abuelsaad et al. (US 20160059962 A1) fail to anticipate or make obvious the claimed invention.
El Idrissi discloses the drone 40 may be equipped with a camera 70 and may provide video information showing the traffic conditions below the drone 40. As such, the drone 40 may provide pictures or a video feed to the control center 22 to provide traffic information in the uncovered zone. Such video information may be provided without establishing wireless communication with a vehicle 14 in the uncovered zone. the traffic conditions in the current uncovered zone may be evaluated based on the data provided by the drone 40. Evaluation of traffic conditions may include determining whether a vehicle accident is detected or whether excessive or unexpected traffic congestion is present (e.g., vehicle volumes and speeds that exceed the average volumes and speeds or expected volumes and speeds at that location at that time of day). A determination as to whether traffic congestion may be present in the current uncovered zone based on data that may be indicative of speed, velocity, and location of one or more vehicles 14 in the uncovered zone. one or more vehicles 14 may be alerted to the traffic congestion, rerouted to avoid the traffic congestion, or both. A vehicle 14 may be alerted when it is in the uncovered zone that is occupied by the drone 40 and is moving in a direction toward the traffic congestion. An alert may be relayed from the control center 22 to the drone 40 and then to vehicles 14 that are in the drone coverage zone 50. An alert may be provided to a vehicle occupant in any suitable manner. For example, the alert may be a visual alert, audible alert, haptic alert or combinations thereof. As an example, a traffic warning message may be displayed on a display screen in the vehicle 14 or may be provided audibly or verbally, such as via the vehicle audio system. In addition, the drone 40 may provide new route information or to a vehicle navigation system or may provide updated traffic information that may allow the vehicle navigation system to plot a new route that may help avoid the traffic congestion (Para. 41-44).
Abuelsaad discloses UAV program 110 monitors for hazards (step 210). UAV program 110 directs UAV 108 to fly ahead of the user's vehicle to monitor for conditions that may be hazardous or dangerous. During the monitoring, UAV program 110 collects measurements about how far ahead a hazard is or for how long a hazard will persist. Hazards may include debris on the road, traffic jams, traffic accidents, the presence of police or emergency vehicles, and weather related road conditions, such as flooding, snow, fog, hydroplaning conditions, etc. For example, UAV program 110 may determine a traffic jam is up ahead by calculating the average distance between vehicles and the speed at which the vehicles travel and comparing the speed to the known speed limit for the road (Para. 20).
None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689